COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER OF STAY AND ABATEMENT FOR BANKRUPTCY

Appellate case name:        Francisco Corpus and Maria Castillo v. Victor Hugo Barrera, et al.

Appellate case number:      01-18-00137-CV

Trial court case number: 04-DCV-135,959

Trial court:                268th District Court of Fort Bend County

        Appellants have filed a Notice of Bankruptcy Proceeding informing this court that (1) one
of the appellees, Pete Arriaga, filed a petition for relief under Chapter 13 of Title 11, United States
Code, in Case 16-30201-H5-13 in the United States Bankruptcy Court for the Southern District of
Texas; and (2) the bankruptcy remains pending. It is ordered that this appeal is stayed. See 11
U.S.C. § 362(a) (providing filed bankruptcy petition operates as automatic stay of actions against
debtor or debtor’s property). It is further ordered that this appeal is abated, treated as a closed case,
and removed from this Court’s active docket.

        Until the parties notify the Court that the bankruptcy has been concluded and move to
reinstate the case, the Court will take no further action other than to receive and hold any
documents tendered during the period of suspension. See TEX. R. APP. P. 8.2. Appellants are
ordered to provide this Court with a status report regarding the bankruptcy within 30 days of this
order.

       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive case
on the Court’s docket. See TEX. R. APP. P. 8.3.

        It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually

Date: August 23, 2018